UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1940


LENA HARDAWAY; ANGELENE HARDAWAY,

                Plaintiffs – Appellants,

          v.

EQUITY RESIDENTIAL MANAGEMENT LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-00149-DKC)


Submitted:   January 26, 2017              Decided:   February 7, 2017


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lena Hardaway; Angelene Hardaway, Appellants Pro Se.   Jason M.
St. John, Nicholas Charles Stewart, SAUL EWING, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellants    appeal     the    district    court’s    orders       dismissing

their    complaints.     We   have    reviewed      the   record    and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Hardaway v. Equity Residential Mgmt.,

LLC, No. 8:13-cv-00149-DKC (D. Md. Feb. 26, 2015 & July 22,

2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in     the    materials

before   this   court   and   argument      would   not   aid    the     decisional

process.

                                                                           AFFIRMED




                                        2